Citation Nr: 0211332	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to service connection for respiratory and 
lung disorders secondary to nicotine dependence.  

(The issue of entitlement to a compensable evaluation for 
malaria will be the subject of a later decision.)  

(The issue of entitlement to a compensable evaluation for a 
skin disorder will be the subject of a later decision.)  

(The issue of entitlement to service connection for arthritis 
and fatigue, to include as secondary to malaria, will be the 
subject of a later decision.)  

(The issue of entitlement to service connection for 
respiratory and lung disorders on a direct basis will be the 
subject of a later decision.)  

(The issue of entitlement to service connection for a 
bilateral knee disorder with arthritis will be the subject of 
a later decision.)  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.  

This matter originally arose from a September and December 
1998 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska, which denied 
the benefits sought.  The veteran filed a timely appeal, and 
by a decision of June 2000, the Board of Veterans' Appeals 
denied the veteran's claims.  He subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  By an Order dated in March 2001, 
the Court vacated the Board's decision, and remanded the case 
back to the Board for readjudication and any necessary 
additional development consistent with a recent legislative 
change.  

As a preliminary matter, the Board observes that an error was 
made in mischaracterizing the issues involving entitlement to 
increased ratings for PTSD and other disabilities as 
involving "determinations of proper initial ratings" as set 
forth in Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board observes that service connection for PTSD was 
established by a May 1996 rating decision.  The veteran did 
not appeal that decision or otherwise file a timely notice of 
disagreement (NOD) within a year of receipt of notice of that 
decision.  A new claim for an increased rating for PTSD was 
received in June 1998, well beyond any statutorily mandated 
period for receipt of an NOD or substantive appeal.  
Accordingly, such issue is properly characterized as a claim 
for "entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling."  

In addition, the Board observes that the veteran's claim for 
service connection for diabetes mellitus was denied by a 
February 1996 rating decision.  He filed a timely NOD with 
respect to that issue, a Statement of the Case was provided, 
but the veteran did not file a timely appeal.  It is not 
clear as to whether the veteran intended to claim that such 
disability was due to exposure to herbicide agents during the 
Vietnam War.  In any case, the veteran was shown to have 
served with distinction in the Republic of Vietnam during the 
Vietnam War era, and as such, is now presumed to have been 
exposed to herbicide agents.  See generally 38 U.S.C.A. 
§ 1116(f) (West Supp. 2001).  In addition, the Board observes 
that effective from December 27, 2001, certain types of 
diabetes, including diabetes mellitus, type II, are now 
presumptively associated with herbicide exposure pursuant to 
38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2001).  The veteran 
has been diagnosed with diabetes mellitus, type II, and 
clearly served in the Republic of Vietnam during the Vietnam 
War era.  Accordingly, the Board finds that in order to 
clarify the veteran's intent, the issue of entitlement to 
service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, should be referred back to 
the RO for any action deemed necessary.  

Pursuant to the authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is currently undertaking further 
development with respect to the following issues:  1) 
Entitlement to a compensable evaluation for malaria; 2) 
Entitlement to a compensable evaluation for a skin disorder; 
3) Entitlement to service connection for arthritis and 
fatigue, to include as secondary to malaria; 4) Entitlement 
to service connection for respiratory and lung disorders on a 
direct basis; and 5) Entitlement to service connection for a 
bilateral knee disorder with arthritis.  When the development 
is completed, the Board will provide notice of development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903)).  
After giving the required notice and after reviewing any 
response to the notice, the Board will prepare separate 
decisions addressing those issues.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable resolution of the issues of entitlement to an 
evaluation in excess of 30 percent for PTSD, and for 
entitlement to service connection for respiratory and lung 
disorders secondary to nicotine dependence.  

2.  The veteran's PTSD is objectively shown to be productive 
of symptomatology most consistent with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  

3.  The veteran's claim for service connection for 
respiratory and lung disorders, to include as secondary to 
nicotine dependence, was received on June 29, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic Code 
9411 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

2.  Service connection for respiratory and lung disorders 
secondary to nicotine dependence, is denied as a matter of 
law.  38 U.S.C.A. §§ 1103, 1110, 5103, 5107 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran has claimed that his service-connected PTSD is 
now of greater severity than reflected by the currently 
assigned 30 percent disability evaluation.  In addition, he 
maintains that he has incurred respiratory and lung disorders 
as a result of nicotine dependence incurred in service.  
Accordingly, he seeks entitlement to an evaluation in excess 
of 30 percent for his service-connected PTSD, and seeks 
entitlement to service connection for respiratory and lung 
disorders, secondary to nicotine dependence.  In such cases, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issues addressed here.  The Board finds that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA when the case was first adjudicated, 
the veteran has nevertheless been provided with adequate 
notice of the evidence needed to substantiate his claims for 
entitlement to an increased rating for PTSD, and for service 
connection for respiratory and lung disorders, to include as 
secondary to nicotine dependence.  In addition, he has been 
provided with notice of what evidence the VA would obtain, 
and the evidence he was to provide.  In that regard, the 
Board concludes that the discussions as contained in the 
initial rating decision, in the subsequent statements of the 
case and supplemental statement of the case, in 
correspondence to the veteran dated in September 1995, in 
April and May 1996, and in September 1998, et al., and in the 
Board's June 2000 decision have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claims.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  Accordingly, the Board 
finds that the VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all clinical treatment 
records as identified by the veteran.  To that end, with 
respect to the issues addressed here, the Board concludes 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable disposition of 
the issues of entitlement to an increased rating for PTSD and 
for service connection for respiratory and lung disorders, 
secondary to nicotine dependence has been identified and 
obtained.  The evidence of record includes the veteran's 
service medical records, VA rating examination reports, 
statements provided by evaluating counselors at the local Vet 
Center, and personal statements made by the veteran in 
support of his claim.  The Board observes that the veteran 
declined the opportunity to appear and present testimony at a 
personal hearing either before a Hearing Officer or before a 
member of the Board.  

The VA rating examiners who conducted the medical 
examinations in conjunction with the veteran's claim for an 
increased rating for PTSD have reviewed relevant medical 
records, and have considered such evidence in rendering 
diagnoses pertinent to PTSD.  In light of the conclusions 
reached by the examining physicians in connection with the 
claim for an increased rating for PTSD, the Board concludes 
that scheduling the veteran for an additional rating 
examination would result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  
Moreover, the veteran has indicated to his examining 
physicians that he has not sought or undergone treatment for 
PTSD, and in light of the nature of his claim for service 
connection for lung and respiratory disorders secondary to 
nicotine dependence, it is not necessary to obtain treatment 
records in connection with that particular claim.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with these claims, and concludes that 
all reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claims for 
an increased rating for PTSD, and for service connection for 
respiratory and lung disorders, claimed as secondary to 
nicotine dependence.  Accordingly, no further assistance to 
the veteran regarding the development of evidence is 
required, and would otherwise be unproductive.  

II.  Increased Rating, PTSD

Historically, service connection for PTSD was established by 
a May 1996 rating decision, and a 30 percent evaluation was 
assigned, effective from July 18, 1995.  The veteran did not 
file a notice of disagreement with respect to the initial 
rating assigned, and such decision accordingly became final.  
In June 1998, the veteran submitted a claim for an increased 
rating for his PTSD, contending in substance, that the 
severity of that disability had increased.  His claim for an 
increased rating was denied by a September 1998 rating 
decision, and this appeal followed.  

As discussed, in its June 2000 decision, the Board 
mischaracterized the issue as "determination of a proper 
initial rating in excess of 30 percent for PTSD."  Upon 
closer review of the record as pertains that that issue, 
however, the Board finds that as the rating decision of May 
1996 was unappealed and therefore final, the statement 
received from the veteran in June 1998 constituted a new 
claim for an increased rating for PTSD.  Therefore, the issue 
is properly characterized as "entitlement to an increased 
rating for PTSD, currently evaluated as 30 percent 
disabling."  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  

PTSD is evaluated under the provisions set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Pursuant to those 
criteria, a 30 percent evaluation is contemplated where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances in motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

In connection with the present claim, the veteran underwent a 
VA rating examination in June 1998.  His in-service stressors 
were recounted, and the veteran reported experiencing 
nightmares every other night, intrusive memories,  and 
recollections of Vietnam combat.  He indicated that he drank 
to suppress his symptoms, but that he was currently 
abstinent.  In addition, the veteran indicated that he 
avoided any sort of stimuli which might trigger flashbacks or 
other intrusive recollections of his Vietnam experiences.  
The veteran was shown to have an exaggerated startle response 
with hypervigilance, and he reported feeling somewhat 
detached and had what the examiner characterized as a 
moderately restricted range of affect.  The veteran reported 
experiencing difficulty with attention and with moderate 
depression.  He also indicated that he experienced mood 
shifts with irritability of moderate severity, and that he 
had chosen solitary types of employment due to a tendency to 
withdraw when confronted with mild to moderate stress.  The 
veteran was found to be appropriately attired, and was 
described as being friendly and cooperative throughout the 
interview.  The veteran was fully oriented and was able to 
follow a goal idea without disruption.  His affect showed 
moderate anxiety with moderate depression, but he did show 
mood stability.  There was no evidence of fragmentation of 
thought or tangential thinking, and no underlying psychotic 
thought processes.  The veteran could perform abstract 
conceptualization, and his intelligence was found to be above 
average.  Memory was not impaired.  The veteran's ability to 
perform mathematical computations was not impaired, and he 
was not shown to have obsessive-compulsive ideation.  
Hallucinations, delusions, or suicidal ideation were absent, 
and insight and judgment were intact with no inability to 
manage financial affairs on an independent basis.  The 
examiner offered that the veteran had not sought or received 
treatment for his PTSD, and that he could benefit from some 
form of counseling.  The examiner concluded with a diagnosis 
of Axis I chronic PTSD of moderate severity, manifested by 
recurrent memories , nightmares, hypervigilance, exaggerated 
startle response, and mood shifts with periods of 
irritability.  In addition, the examiner offered an Axis V 
global assessment of functioning (GAF) score of 65.  Under 
the criteria found in the Diagnostic and Statistical Manual, 
4th edition (DSM-IV), a GAF score of 61 to 70 is suggestive 
of a psychiatric disorder manifested by some mild symptoms 
(e.g., depressed mood and mild insomnia), or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

In April 1999, a statement was received from a counseling 
specialist from the local Vet Center who indicated that he 
had been requested by the RO to provide a stressor statement.  
As service connection for the veteran's PTSD has been 
established, and as the veteran was awarded a Combat 
Infantryman Badge for engaging in ground combat in Vietnam, 
it is unclear why it was deemed necessary to obtain a 
stressor statement per se, particularly in view of the fact 
that his stressors are acknowledged.  Here the issue involves 
the current degree of severity of the veteran's PTSD.  In any 
event, the Vet Center counselor recounted specific details of 
the veteran's combat-related experiences in Vietnam.  The 
counselor indicated that the veteran reported that his 
nightmares were not as frequent as they once had been, but 
that approximately once or twice every two weeks, he would 
awaken in a cold sweat.  The veteran indicated that he no 
longer hunted animals, and that he stopped working at a meat-
processing facility some two years previously because he 
could no longer handle the stress of working in that type of 
environment.  Difficulty sleeping and hypervigilance with 
exaggerated startle response were indicated on testing, and 
he indicated that he experienced difficulty in expressing 
feelings to anyone.  In addition, the veteran reported 
experiencing difficulty in becoming emotionally close to 
others.  

The veteran underwent an additional VA rating examination in 
March 1999.  The report of that examination shows that the 
veteran indicated that he was currently engaged in farming, 
and that he was still married and had three children.  The 
veteran indicated that he had not undergone any psychological 
or psychiatric counseling.  In addition, the veteran reported 
that he tended to keep to himself, and that he did not 
socialize a great deal, although he would occasionally go 
fishing.  The veteran complained of continued depression and 
experiencing some anxiety with emotional distress.  He 
indicated that he would become easily startled, , and that he 
slept very little, depending on his stress level at any given 
time.  The veteran reported experiencing nightmares once or 
twice per month, in which he would awaken sweating and with a 
great deal of anxiety or nervousness.  On examination, the 
veteran was found to be appropriately dressed and groomed.  
He maintained good eye contact, and was characterized as 
quite pleasant and cooperative.  There was no indication of 
abnormal impulses, and his though process was acceptable with 
indications of good insight and judgment.  There was no 
indication of hallucinations or delusions, and the veteran 
denied experiencing any homicidal or suicidal ideation.  He 
was fully oriented, but did indicate some loss of short-term 
memory.  Long-term memory, however, was intact with good 
attention and concentration, and the veteran appeared to be 
of average intelligence.  Speech was characterized as clear, 
fluent, coherent, and logical.  Affect was found to be 
appropriate, but the veteran's mood was found to be "a 
little guarded" with some indication of depressive process.  
The veteran reported experiencing sleep impairment as 
discussed above.  He had no indication of any panic attacks 
during the interview, but did report incidents of flashbacks, 
and nightmares related to sleep disturbance one or two times 
per month.  There was no indication of an organic process, 
and no psychological testing was deemed necessary.  The 
examiner offered that the veteran showed good insight and 
judgment during the examination.  He concluded with an Axis I 
diagnosis of prolonged PTSD of mild to moderate severity, and 
offered an Axis V GAF score of 70.  The examiner went on to 
state that the veteran continued to experience mild to 
moderate (depending on the situation) PTSD.  Such was 
manifested by continuing experiences of flashbacks, 
nightmares, anxiety attacks, or waking up in sweats.  The 
veteran continued to experience distressing recollections of 
combat trauma with persistent avoidance of triggering 
stimuli.  Such directly affected his social and occupational 
functioning.  The examiner explained that while the veteran 
was "quite productive" at that point in time in raising a 
family without difficulty, the persistence of the emotionally 
distressing recollections of combat trauma had no doubt 
affected his ability to remain stable on his day-to-day 
functioning.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 30 percent evaluation for PTSD is 
appropriate, and that the preponderance of the evidence is 
against a higher rating under any diagnostic code.  The 
veteran has consistently been shown to experience mild - to - 
moderate symptomatology associated with his PTSD, as 
reflected by two GAF scores of 65 and 70, which contemplate 
the same degree of impairment.  The veteran has not been 
shown to experience significant memory loss or any impairment 
of judgment or insight.  He has not been shown to be 
delusional or to experience hallucinations, and suicidal or 
homicidal ideation were not present.  

In sum, the veteran has been shown to experience what can be 
best described as an exaggerated startle response to 
unexpected noises, and his social and occupational life has 
been impacted by his PTSD to the point where he is not 
socially outgoing and experiences some difficulty working 
around others.  The symptoms he has been shown to manifest 
cannot be said to warrant assignment of a 50 percent 
evaluation because none of the criteria for that evaluation 
have been met.  The veteran has not sought or undergone 
treatment for his PTSD, and is presently employed as a 
farmer.  He has been shown to be fully capable of taking care 
of himself, and has been shown to be able to raise his family 
without significant difficulty.  The Board finds, on the 
basis of the foregoing, that the veteran's objectively 
demonstrated symptomatology is consistent with the criteria 
contemplated for assignment of a 30 percent disability 
evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 30 percent for that disability.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  Because, however, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 30 
percent for PTSD, the doctrine of reasonable doubt is not for 
application.  The veteran's appeal with respect to that issue 
is therefore denied.  

The Board's determination with respect to the issue of 
entitlement to an evaluation in excess of 30 percent for PTSD 
does not preclude consideration of the veteran's claim on an 
extraschedular basis.  The potential application of the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  There has been no showing, 
however, that the service-connected disability, PTSD, has 
caused marked interference with employment, has necessitated 
frequent (or any) periods of hospitalization, or otherwise 
renders impracticable the application of the regular 
schedular standards.  The Board recognizes that the veteran 
experiences difficulty in handling stressful situations, and 
that such reaction has resulted in a limitation of his 
occupational prospects.  Even so, the veteran has not sought 
or undergone treatment for his PTSD, and he has been able to 
care for himself and his family while working steadily as a 
farmer.  In short, the veteran's service-connected PTSD has 
not been shown to involve more than mild - to - moderate 
impairment at most, and the schedular criteria set forth 
above contemplate the symptomatology shown.  The veteran has 
shown himself to be fully capable of adapting his lifestyle 
and career to his particular circumstances, and is to be 
commended for his efforts in that regard.  

The Board finds that with respect to the veteran's service-
connected disability, there is no evidence of an exceptional 
or unusual disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the applicable rating 
criteria contemplate higher disability ratings for the 
veteran's PTSD on a schedular basis.  The veteran's symptoms, 
however, have not been found to warrant a disability 
evaluation in excess of 30 percent on a schedular basis.  
Likewise then, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Service Connection for Respiratory and Lung Disorders
Secondary to Nicotine Dependence

The veteran presently contends that he became addicted to 
nicotine through smoking cigarettes in service.  In that 
regard, he maintains that he subsequently incurred 
respiratory and lung disorders, to include chronic 
obstructive pulmonary disease (COPD), as a result of such 
dependence.  Accordingly, he feels that service connection 
for his respiratory and lung disorders on the basis of 
nicotine dependence is warranted.  

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not shown to be chronic, then a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2001); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. Brown, 
7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Also, the Board hastens to add that while 
the VCAA has eliminated the concept of a well-grounded claim, 
the basic elements necessary for establishing service 
connection, e.g., a present disability, injury or disease 
shown in service, and a nexus between the service-incurred 
injury and the present disability, must be shown.  

In any event, on July 22, 1998, the President of the United 
States signed into law the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 685-66 (1998), to be codified as amended at 38 
U.S.C. 
§ 1103.  In substance, that statute prohibits the granting of 
service connection of diseases or causes of death based upon 
the use of tobacco products in claims filed on or after June 
9, 1998.  In the present case, the veteran's claim for 
service connection for respiratory and lung disorders was 
filed on June 29, 1998, well after the deadline for filing of 
such claims.  The Board must conclude, therefore, that as a 
matter of law, the veteran is precluded from pursuing claims 
for entitlement to benefits or for service connection for 
disabilities incurred as a result of tobacco products in 
service.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
lack of entitlement under the law).  The veteran's appeal, to 
the extent that his claim for service connection is based 
upon disability due to the use of tobacco products, must 
therefore be denied.  


ORDER

Assignment of a disability evaluation in excess of 30 percent 
for PTSD is denied.  

Entitlement to service connection for respiratory disorders 
secondary to the use of tobacco products is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

